DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a continuation of Application No. 16/550,890, which is now U.S. Patent No. 11,068,297, which is a continuation of Application No. 15/885,785, which is now U.S. Patent No. 10,392,091, which is a continuation of Application No. 15/188,330, which is now U.S. Patent No. 9,896,175.
A Request for Prioritized Examination (Track I) was filed by the applicant on   July 19, 2021, and granted on October 20, 2021.

Drawings
The drawings were received on July 19, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,392,091. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 are generic to all that is recited in claims 1-12 of US 10,392,091.  In other words, claims 1-12 of US 10,392,091 fully encompass the subject matter of claims 1-15 and therefore anticipate claims 1-15.  Since claims 1-15 are anticipated by claims 1-12 of US 10,392,091, claims 1-15 are not patentably distinct from claims 1-12 of                  US 10,392,091, regardless of any additional subject matter present in claims 1-12 of        US 10,392,091.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5, 8 and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Provost (US 7,662,005).
Provost discloses the same outboard motor, defined as Part #10, for attachment to a transom, defined as Part #24, of a watercraft, defined as Part #25, and method as claimed, as shown in Figures 1-10, which is comprised of a stationary powerhead or motor, defined as Part #12, a gear case housing, defined as Part #16, that is rotationally connected to a propeller shaft, defined as Part #100, a drive shaft, defined as Part #18, having a first end that is rotationally connected to said stationary powerhead and a second end that is rotatably connected to said gear case housing, as shown in      Figure 10, a drive shaft housing, defined as Part #20, that is configured to support said drive shaft at a midsection of said outboard motor, a first housing bearing, defined as Part #36, which supports said drive shaft at a first end of said drive shaft housing, as shown in Figure 10, and a second housing bearing, as shown in Figures 8 and 10, which supports said drive shaft at a second end of said drive shaft housing which connects with said gear case housing.  A steering mechanism, defined as Part #73, is a mechanical member that is configured to provide independent rotation of said gear case housing and said propeller shaft relative to said stationary powerhead, as shown in Figures 1-4, to facilitate directional control of said outboard motor and to provide 180 degrees of rotation of said gear case housing and said propeller shaft independent of said stationary powerhead.  Said outboard motor is also inherently provided with an .

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




November 8, 2021


/LARS A OLSON/Primary Examiner, Art Unit 3617